EXHIBIT 10.1

***CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24B-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SEATTLE SEAHAWKS

SPONSORSHIP AGREEMENT

This Sponsorship Agreement (the “Agreement”), which takes effect on July 1, 2007
(the “Effective Date”) and continues through February 28, 2012, is made among
the following parties:

 

  •  

JONES SODA CO., a Washington corporation (“Jones”);

 

  •  

FOOTBALL NORTHWEST, LLC d/b/a Seattle Seahawks, a Washington limited liability
corporation (the “Team”), which owns and operates the Seattle Seahawks, a
National Football League team; and

 

  •  

FIRST & GOAL, INC., a Washington corporation (“FGI”), which operates Qwest Field
and Events Center (“Facility”).

The term “FNW/FGI” refers to Team and FGI, collectively. For other defined terms
below, see Exhibit A.

Background

Subject to the terms and conditions of this Agreement, Jones wishes to obtain
exclusive Beverage availability, advertising and promotional rights for products
marketed under Marks owned by or licensed to Jones in connection with the Team
and the Facility. FNW/FGI wishes to have Jones as a sponsor for the Team and the
Facility. Jones’s rights under this Agreement apply to all pre-season, regular
season, and post-season Team games and activities, as well as to all other
events and activities held at the Facility.

Terms and Conditions

 

1. Beverage Rights

FNW/FGI grants Jones the following Beverage availability rights and Beverage
merchandising rights:

 

1.1 Beverage Availability. Except as provided by Section 1.3, only Jones
Beverages can be sold, dispensed, or served at the Facility. All Jones
Beverages, sold, dispensed, or served at the Facility must be bought from Jones,
either directly or with a bottler or distributor acting as Jones’s agent.
FNW/FGI will supply cups and lids and carbon dioxide. FNW/FGI will determine, in
consultation with Jones and FNW/FGI’s concessionaire, the Jones Beverages to be
sold at the Facility, and the package forms and volume sizes for those Jones
Beverages. FNW/FGI will make Jones Beverages available for sale at the Facility
in all package forms determined in good faith by Jones and FNW/FGI, through
hawking, carts, kiosks, vending machines and any other means determined by
FNW/FGI and approved by Jones. If Jones decides to offer a souvenir cup
containing Seahawks and Jones Marks, both parties shall agree on the size and
graphics on the cup and said souvenir cup expense, including design, manufacture
and delivery, will be at Jones sole expense. Jones will be responsible for the
cost of labor and materials to retrofit fountain dispensers as set forth on
Exhibit H attached hereto, as well as providing coolers to store Jones Beverages
at the points of sale indicated on Exhibit H.

The bottle pricing and fountain pricing to be charged to FNW/FGI in connection
with Jones distribution activities above shall be [***] and [***] delivered to
the Facility and [***] for 2007. Each year, the parties will review this pricing
to determine if an adjustment is necessary using factors such as pricing offered
to



--------------------------------------------------------------------------------

similar customers purchasing under similar volumes and retention of profit
margins. In the event that other Jones Beverages are sold at the Facility
pursuant to the terms of this Agreement, the price for each such Jones Beverage
shall be agreed upon by the parties, which price will be reviewed each year
after the initial year of sales.

 

1.2 Beverage Merchandising. Jones has the right to merchandise Jones Beverages
at the Facility, including without limitation the following specific rights:

 

  (A) Point-of-Sale Advertising. Jones identified materials promoting Jones
Beverages at the point of sale (e.g., concession stands, food service & dining
locations) must be clearly visible to the purchasing public and must be
displayed in a manner and location mutually agreed upon by FNW/FGI and Jones.

 

  (B) Concession and Menuboard Advertising. Marks of Jones Beverages must be
prominently listed on all menuboards in all food and refreshment outlets (e.g.,
concession stands and food service areas) as mutually agreed upon by FNW/FGI and
Jones. If the Facility’s menuboards have photo translites, FNW/FGI will ensure
that advertising provided by Jones and depicting Jones Beverages appears in at
least one translite in each menuboard at FNW/FGI’s sole expense.

 

  (C) Approved Packaging. All Beverages served, sold, or dispensed at the
Facility must be done so in Jones’s packaging or in cups designed or approved in
writing by Jones and FNW/FGI. Jones has the right to develop a souvenir bottle.
Such souvenir bottle may contain a joint Jones/Team logo, as may be mutually
agreed by the parties hereto.

 

  (D) Alternate Distribution. FNW/FGI will sell Beverages using Jones
trademarked and provided materials, such as hawking trays, kiosks, themed
mobile/push carts and themed umbrellas, as mutually agreed upon between Jones
and FNW/FGI and at Jones’ sole expense.

 

  (E) FNW/FGI Cooperation. FNW/FGI must use its best efforts to promote the
sale, distribution, and pervasive availability at the Facility of Jones
Beverages, through the use of mobile carts, kiosks and other reasonable methods.

 

1.3 Permitted Exceptions for Other Beverages. FNW/FGI or FNW/FGI’s
concessionaire may serve, sell or dispense on premises: (i) milk based
Beverages, branded or unbranded; (ii) branded or unbranded fresh brewed hot tea;
(iii) branded cocktail juices served with liquor or intended to be mixed with
liquor at the Facility; (iv) unbranded juices and/or fresh squeezed juices and
lemonades served at catered events at the Facility; and (v) unbranded or branded
fresh brewed hot coffee or cold coffee beverages, and which may be marketed with
the Team Marks and/or the Facility Marks.

 

1.4 Energy Drink Category. For the 2007 season, Team has an existing exclusive
energy drink sponsorship with Red Bull, including Trademark activation and
nonexclusive pouring rights in the Facility. If Red Bull accepts Team’s proposal
for an extension of sponsorship for the 2008-2011 seasons by May 18, 2007, then
said rights shall remain outside the scope of this Agreement. If Red Bull does
not accept Team’s proposal for the energy drink category, then Jones will obtain
the energy drink category for the 2008-2011 seasons and said sponsorship Fees
shall be adjusted as set forth in Section 7.

 

1.5 Quality. Jones agrees that, if FNW/FGI receives a higher than normal volume
of customer complaints from Seahawks customers and experiences a decrease in
unit sales per game in the cola and diet cola product at the Facility
attributable to consumer taste preferences in FNW/FGI’s sole determination, then
Jones agrees to modify the taste of its cola and/or diet cola beverages in an
effort to better suit the tastes of the Seahawks customers at the Facility. For
avoidance of doubt, this Section 1.5 applies only to cola-flavored (regular and
diet) soda, and does not apply to any other flavor of soda or any other Jones
product. Jones also agrees to develop a lemon lime product for distribution at
the Facility.



--------------------------------------------------------------------------------

2. Sponsorship and Trademark Rights

FNW/FGI grants Jones the following sponsorship and trademark rights throughout
the term of the Agreement:

 

2.1 General Sponsorship Designation. Jones may promote, both in the Facility and
outside the Facility, the fact that Jones is a sponsor of Team and the Facility
and that Jones Beverages are available at the Facility. This promotion may occur
in advertising (including television, radio, internet, print and all other
media), on packaging (including bottles and containers), and at the point of
sale of any Jones Beverages. FNW/FGI will cooperate with Jones in conducting
promotional activities — both in the Facility and outside it — designed to
promote Jones’s rights with respect to Team, the Team and Facility Marks, and
the Facility.

 

2.2 Licenses to Use Team and Facility Marks.

 

  (A) License to Use Team Marks. Subject to Team’s approval rights in
Section 4.2, Team grants Jones a license to use the Team Marks [***] for the
purposes of promoting Jones Beverages, in any Jones designated advertising or
promotional activities or materials, including, without limitation, on Jones
Beverage packaging, point-of-sale, and electronic, print, internet or other
media. The parties agree that the license granted by Team to Jones under this
Section 2.2(A) will be exclusive with respect to Beverages, other than as set
forth in section 1.4 regarding energy drinks for 2007.

 

  (B) License to Use Facility Marks. Subject to FGI’s approval rights in
Section 4.2, FGI grants Jones a license to use the Facility Marks [***] for the
purposes of promoting Jones Beverages, in any advertising or promotional
activities or materials, including, without limitation, on Jones Beverage
packaging, point-of-sale, and electronic, print, internet or other media. The
parties agree that the license granted by FGI to Jones under this Section 2.2(B)
will be exclusive with respect to Beverages.

 

  (C) What the Licenses Allow. Each license gives Jones the right to use the
licensed Marks in advertising and promotions relating to Jones Beverages,
including, without limitation, with Jones’s distributors and customers by
displaying the licensed Marks with Jones’s customers’ trademarks, logos and
branded products in or on all advertising, promotional and packaging materials
or activities, so long as the licensed Marks appear with Jones’s Marks, and
Jones’s distributors and customers are not depicted as sponsors of Team or the
Facility unless they are in fact sponsors of Team or the Facility, as
applicable.

Jones’s customer use rights under this Agreement apply to Jones’s customers in
all channels of trade, including, without limitation, the following: (i) grocery
stores; (ii) mass merchandise stores; (iii) convenience stores; (iv) oil and
gas/petroleum stores; (v) quick serve restaurants (“QSR”) and (vi) casual dining
restaurants. Notwithstanding the foregoing, if Team has a sponsor in the above
listed channels, Jones agrees to bring any proposed customer-specific promotion
in such channels to such Team sponsor prior to offering such proposed promotion
to other customers in such channels; provided that such requirement shall not
apply under any circumstances to channel-wide promotions in any retail channel.
For example, Jones may run a promotion with all grocery stores in the region,
including a Team sponsor, without first offering the promotion exclusively to
the Team sponsor.

Because they are included in the sponsorship Fees, the parties agree that no
separate royalty or license fee will be charged to Jones or its customers for
using the licensed Marks in the above manner. Each license applies to all
preseason, regular-season, and postseason activities, as well as to special
events.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3. Other Promotional and Advertising Rights

FNW/FGI grants Jones the following promotional and advertising rights throughout
the term of the Agreement:

 

3.1 Specific Promotional Rights. FNW/FGI grants Jones the right to promote Jones
Beverages with respect to Team, the Facility, and the Team Marks and the
Facility Marks. FNW/FGI must use its best efforts to support Jones’s promotional
activities under this Agreement.

At Jones’s request, each year, FNW/FGI and Jones will engage in promotional
activities in order to establish and promote Jones’s sponsorship association
with Team, the Facility, the Team Marks, and the Facility Marks. Jones also has
the right to conduct the specific promotions set forth in Exhibit B.

 

3.2 Bottle and Packaging Customization. FNW/FGI and Jones agree that Jones has
the right to customize bottles with Team Marks, which shall be mutually
acceptable to both parties. FNW/FGI and Jones have the right to create and
promote Jones bottle campaigns using Seahawks players in accordance with the NFL
Players Association guidelines. [***] will work with [***] to [***] in [***] at
[***] in each Contract Year. If [***] desires to engage in promotions in any
Contract Year such that the [***] of [***] exceed [***] , [***] will be
responsible for payment of such [***].

 

3.3 Signage for Products. Jones is entitled to have permanent signage in the
Facility for Jones Beverages, as described in Exhibit C. The initial production
and installation costs of such signage will be paid by FNW/FGI. Any changes or
modifications to such signage will be paid by Jones. Jones will specify the
advertising message and graphics for its signage. All other aspects of the
design, construction, and general appearance of the signage must meet Jones’s
reasonable specifications.

During the Term, the Facility may be host to up to three (3) Special Events (as
defined below) each Agreement Year as provided below, wherein a competitor of
Jones may present an event being held in the Facility, or place temporary
advertising for Competitive Products on the stage. The total number of days in
any Agreement Year in which a competitor’s signage, advertising, or trademark
displays for Competitive Products is displayed at Special Events in the Facility
shall not exceed ten (10) days. Notwithstanding the foregoing, any professional
or college team playing its home games at the Facility other than the Seahawks
shall have the ability to obtain a beverage sponsor other than Jones and engage
in temporary (event only) sponsorship at the Facility for the home games,
including, but not limited to uniforms, field signage, LED signage, public
address announcements, programs and video boards.

The parties agree that FNW/FGI shall not be in breach of any obligation
hereunder as a result of hosting the events referred to in the preceding
paragraph, provided, however, that (i) Jones’s Beverage advertising and
availability rights as provided herein shall not be otherwise affected during
such Special Events, (ii) Competitive Product signage will not be permitted,
except temporary signage during the Special Events, and (iii) no give-aways or
premium items at the Special Event shall bear Competitive Product trademarks.

“Special Event” shall mean and be limited to events — which may be multi-day
events — that (a) are not football- or baseball-related events (including
post-season play and bowl games), (b) are not produced by FNW/FGI or any
affiliate of FNW/FGI, and (c) are part of a multi-market pre-sponsored touring
show which is sponsored by a manufacturer, licensee or distributor of a
Competitive Product and for which advertising rights of a Competitive Product
are mandated in a master agreement between such sponsor and the athletes or
artists or promoter of the event.

 

3.4 No Obstruction of Signage. Jones’s signage in the Facility must not be
blocked by FNW/FGI or any third party, except for any Major Event(s) held at the
Facility wherein covering or not displaying signage is a prerequisite for
hosting the Major Event(s). Major Event(s) is hereby defined as World Cup or
International soccer matches, major political conventions, Super Bowls, NFL
Draft or events of a similar magnitude that are not regularly scheduled at the
Facility.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.5 Obligation to Maintain Signage. FNW/FGI will install and maintain all
materials and lighting used for the signage described in Exhibit C, and the
structures supporting the signage. FNW/FGI will repair any malfunction, damage,
or destruction to the signage or supporting structures within a commercially
reasonable period. All installation, maintenance and repair will be at FNW/FGI’s
expense, except that Jones will pay the cost of installing any replacement
signage used to modify Jones’s initial advertising message or graphics.

 

3.6 Media. Team will provide Jones with media advertising rights as described in
Exhibit E. Jones has the right to use the media in association with its
customers and/or in association with Team promotions

 

3.7 Sampling. Jones has the right to carry out unlimited sampling activities in
and around the Facility at Seahawks home games during first season of agreement
(in subsequent years twelve (12) sampling activities in and around the
Facility), provided that the sampling sizes shall be limited to two (2) oz. or
less for Seahawks or other FGI events. Sample size restrictions will be lifted
for other sampling activities in conjunction with other nonSeahawks events.
FNW/FGI reserves the right to approve any and all sampling activities prior to
execution.

 

3.8 Tickets and Hospitality Rights. In each Agreement Year, Team will provide
Jones, free of charge, except as stated with regard to playoffs, with the types
and quantities of tickets and other entertainment rights described in Exhibit D,
and Jones and Team shall enter into a Suite License in the form set forth as
Exhibit G.

 

4. Cooperation and Approvals

 

4.1 General Cooperation. FNW/FGI will cooperate in good faith with Jones in
conducting activities to promote Jones’s sponsorship association with Team, the
Facility, and the Team and Facility Marks.

 

4.2 Team and FGI Approval Rights.

 

  (A) Promotions. Team and FGI have the right to approve in advance the
following, as applicable: (1) the concept for any promotional activity with
respect to Team or the Facility; and (2) any materials that display any Team
Marks or any Facility Marks, but Jones has the right to use the Designations
without Team’s prior approval.

 

  (B) Deemed Approval. If Team or FGI, as applicable, does not respond to a
written submission for approval within ten (10) working days after receiving it,
then Jones may send notice to Team or FGI, as applicable, that Jones has not
received a response. If Team or FGI, as applicable, still does not respond
within forty-eight (48) hours of that second notice, Jones is entitled to treat
the submission as approved.

 

  (C) Withholding Approval. Unless otherwise specifically provided for herein,
Team and FGI will not unreasonably withhold approval of a submission.
Withholding approval is considered unreasonable unless it is based on:

 

  (1) Team’s or FGI’s, as applicable, reasonable determination that the Team
Marks or the Facility Marks have been used incorrectly in a technical sense
(such as improper color or other trademark nonconformity); or

 

  (2) Team’s or FGI’s, as applicable, reasonable determination that Jones’s
proposed promotional activity or use of the Team Marks or the Facility Marks
would, in the eyes of the Facility’s patrons or the Team’s fans, reflect
negatively on Team or the Facility.



--------------------------------------------------------------------------------

For example, Team and FGI agree that it is unreasonable to withhold approval of
a submission that includes one of Jones’s customers or its Marks, solely because
that customer is not also a sponsor of Team or the Facility, or because that
customer operates in a trade channel where Team or the Facility already has an
exclusive or other sponsor.

 

5. Exclusive Association; No Competitive Beverages

Each of the rights and licenses granted to Jones under this Agreement is
exclusive with respect to Beverages. To protect this exclusivity, FNW/FGI makes
the covenants listed below. FNW/FGI agrees that Jones has the right to assert
remedies for any breach of these covenants, regardless of whether the breach
results from the actions of a third party not under FNW/FGI’s control. The
covenants are as follows:

 

5.1 No Competitive Products at Facility. Except as permitted by Section 1.3 and
1.4, FNW/FGI must ensure that no Competitive Products are sold, dispensed,
served, or sampled anywhere at the Facility.

 

5.2 No Competing Trademark Visibility. FNW/FGI must not grant any form of
trademark visibility or promotional or advertising rights to Competitive
Products except for the coffee or energy drink categories as described in
Section 1.3 and 1.4. FNW/FGI must ensure that there is no association or
appearance of an association between Team, the Facility, the Team Marks, or the
Facility Marks and Competitive Products.

 

5.3 No Promotion or Advertising of Competitive Products. Except as permitted by
Section 1.3 and 1.4, FNW/FGI must ensure that no permanent or temporary
advertising, signage, or trademark visibility for Competitive Products is
displayed at the Facility or in connection with the Team.

 

5.4 No Competitive Use of the Team Marks or the Facility Marks. FNW/FGI must not
grant any advertising or promotional rights — including use of the Team Marks or
the Facility Marks — to third parties (such as Broadcasters) in a way that
permits those third parties to use those rights in association with Competitive
Products, except for the coffee or energy drink categories as described in
Section 1.3 and 1.4. But Broadcasters may sell in-game spot advertising for
Competitive Products, so long as the spots do not display or refer to the Team
Marks or the Facility Marks or otherwise associate the Team, the Facility, or
the Team or Facility Marks with Competitive Products through on-air mentions or
on-screen images or text.

 

5.5 No FNW/FGI Association with Competitive Products. FNW/FGI must prevent any
Team player from using the Team Marks or the Facility Marks — including Team
uniforms — to sponsor or endorse Competitive Products, with the exception of
those rights granted to Gatorade or other isotonic sports drink brand in
agreement with the NFL, now or in the future or the coffee or energy drink
categories as described in Section 1.3 and 1.4, which may include Team trademark
use, product use by Team players and coaches and sideline activation.

 

5.6 No Third-Party Beverage Promotions. FNW/FGI must not grant any third party
the right to conduct promotions involving Beverages or Beverage containers,
including promotions that relate primarily to non-Beverage items but involve a
Beverage — on a branded or unbranded basis This provision applies even if a
third party promotion involves a Jones Beverage, unless Jones participates in
the promotion.

6. League Rules. Jones recognizes that Team operates under League Rules. If any
League Rules or applications of the League Rules adversely affect Jones’ rights
under this Agreement such as, by way of example only, creating an association
between Competitive Products and Team, the Facility or the Team Marks, Jones and
Team will negotiate in good faith for a reduction in the sponsorship Fees for
the remaining portion of the term of this Agreement to reflect Jones’ lost
value. If within thirty (30) days the parties have not agreed on the amount of
this reduction, the parties shall submit the matter to binding arbitration
pursuant to Section 14, including the right to request and be granted
termination. Team will promptly notify Jones of any NFL action that would
reasonably be expected to adversely affect Jones’s rights or create an
association between Competitive Products and Team, the Facility, the Team Marks,
or the Facility Marks.



--------------------------------------------------------------------------------

7. Sponsorship Fees. In exchange for the exclusive rights and granted under this
Agreement, Jones agrees to pay FNW/FGI the sponsorship Fees described below:

 

Agreement Year One (2007-2008)

   [***]

Agreement Year Two (2008-2009)

   [***]*

Agreement Year Three (2009-2010)

   [***]*

Agreement Year Four (2010-2011)

   [***]*

Agreement Year Five (2011-2012)

   [***]*

--------------------------------------------------------------------------------

*  Assuming Red Bull does not accept Team’s proposal as set forth in
Section 1.4. If Red Bull does accept Team’s proposal, said sponsorship Fees for
the final four years of the Agreement shall be [***] per Agreement Year.

 

7.1 Fee Payment. The sponsorship Fees will be paid in two (2) equal installments
on May 1 and October 1 of each Agreement Year, except in Year One of the
Agreement, in which case the first installment will be paid on June 1, 2007.

 

7.2. Royalty Payment. Jones shall distributes specialty packs containing Team
Marks including a preseason pack (except for 2007 season), tailgate pack and
playoff pack (“Packs”) in retail channels, and on the “My Jones” feature on its
website. In addition, Jones may create and distribute a football themed
specialty pack at a national level (“Generic Packs”). Jones agrees to pay
FNW/FGI [***] on Packs and Generic Packs. This payment is due in full by
February 28 after each season in which Packs are sold and said payment shall be
accompanied by an accounting of Packs sales. FNW/FGI reserves the right to audit
Jones financial statements upon prior written request to determine if said
royalty payment on Packs is accurate. For the purposes of this Agreement, “gross
sales” means the total of the arm’s length selling price of the applicable
product actually paid to Jones by distributors, retailers, and other customers
of Jones,

 

7.3 Team Sales. Jones shall provide Team with Packs as requested [***] for sale
at the Seahawks Pro Shop or on Seahawks.com.

 

7.4 Roll out offer. Jones will provide Team with a Jones Soda 2-pack with Team
Marks to every 2007 Seahawks Season Ticket holder at its sole cost, including
distribution. In addition, Jones will provide, free of charge, one can of Jones
Soda to forty thousand (40,000) fans as an exit giveaway at the Seahawks first
regular season game in 2007.

 

8. Equipment

 

8.1 Loan of Equipment. During the term of the Agreement, Jones will loan
FNW/FGI, [***], the following equipment:

 

  (A) Refrigeration units in the types and amounts FNW/FGI determines is
reasonably necessary to serve attendees at the Facility; and

 

  (B) Pre and post-mix soft drink dispensing equipment in the types and amounts
FNW/FGI determines is reasonable to serve attendees at the Facility; and

 

  (C) Any additional post-mix dispensing equipment reasonably needed to replace
defective or worn-out equipment or to equip new Facility locations mutually
agreed to by Jones and FNW/FGI.

Jones is under no obligation to supply any equipment for frozen Beverages, ice
makers or water filters. Jones is also under no obligation to supply any
fixtures which, once installed, will become a permanent part of the Facility.
The equipment provided by Jones will at all times remain the property of Jones,
and is subject to the terms and conditions of the lease agreement attached in
Exhibit F, except that [***] will be charged.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

8.2 FNW/FGI’s Equipment Obligations. With respect to the equipment described in
this section, FNW/FGI will:

 

  (A) upon the owner’s request, execute UCC financing statements or other
documents evidencing proper ownership of the equipment;

 

  (B) refrain from removing equipment from the Facility unless FNW/FGI receives
prior written consent from the equipment’s owner;

 

  (C) refrain from encumbering the equipment or permit any attachment to it,
unless authorized to do so by the equipment’s owner in writing; and

 

  (D) reimburse the owner for any loss of or damage to the equipment, except for
reasonable wear and tear.

8.3 Installation Costs. Jones shall be responsible for labor and installation of
Equipment at Facility, including any costs associated with relocating utilities
connections.

8.4 Service of Equipment. Jones will provide FNW/FGI with maintenance and
service for the pre and post-mix equipment as well as the refrigeration units.

9. First Right of Renewal. Team will present Jones with a written proposal to
renew and/or extend these promotional rights on or before September 1, 2011.
[***] shall have [***] that shall [***] from [***] to [***] and/or [***].
FNW/FGI agrees not to negotiate with any other beverage company prior to the
expiration of the [***]. After the [***] expires, Jones’ first right of refusal
will also expire and FNW/FGI shall be free to negotiate a new agreement with
another beverage company. In the event that Jones’ business changed materially
during the term of this Agreement (i.e., Jones’ core business is no longer the
sale of beverages), FNW/FGI is not obligated to provide Jones with an extension
proposal and this Section 9 will not be operative. For avoidance of doubt, a
change in ownership of Jones alone shall not constitute a material change in
Jones’ business.

 

10. Representations, Warranties, and Covenants

 

10.1 By FNW/FGI. Each of Team and FGI, solely as to itself, represents,
warrants, and covenants to Jones the following:

 

  (A) Authority. It has full power and authority to enter into this Agreement
and to grant Jones the rights described in it.

 

  (B) Binding Obligation. It has obtained all necessary approvals for its
execution, delivery, and performance of this Agreement. It has duly executed and
delivered this Agreement, which is now its binding legal obligation.

 

  (C) Right to License Marks. It has the exclusive right to license the Team
Marks and the Facility Marks, as applicable, subject only to the League’s right
to license the Team Marks when used collectively with all other NFL team marks,
as of the Effective Date of this Agreement.

 

  (D) No Conflicting Agreements.

 

  (1) It has not entered into — and during this Agreement’s term will not enter
into — either of the following:

 

  (a) any agreement that would prevent it from complying with this Agreement; or

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  (b) any agreement granting rights that are inconsistent with the rights
granted to Jones under this Agreement.

 

  (2) It will require third parties (possible examples include concessionaires,
third-party food-service operators, vending companies, licensing agents and
Broadcasters) to comply with the relevant provisions of this Agreement.

 

10.2 By Jones. Jones, solely as to itself, represents, warrants, and covenants
to FNW/FGI the following:

 

  (A) Authority. It has the full power and authority to enter into this
Agreement.

 

  (B) Binding Obligation. It has obtained all necessary approvals for its
execution, delivery, and performance of this Agreement. It has duly executed and
delivered this Agreement, which is now its binding legal obligation.

 

  (C) No Conflicting Agreements. It has not entered into — and during this
Agreement’s term will not enter into — any other agreement that would prevent it
from complying with this Agreement.

 

11. Termination and Remedies

This Agreement takes effect as of July 1, 2007 and continues through
February 28, 2012, but may be terminated earlier and/or the sponsorship Fees may
be adjusted under the following circumstances:

 

11.1 FNW/FGI Termination Rights. In addition to other legal and equitable
remedies, FNW/FGI may terminate this Agreement if any of the following events
occur:

 

  (A) If Jones Doesn’t Pay. FNW/FGI may terminate if Jones fails to make any
payment to FNW/FGI under this Agreement, and if this default continues for
thirty (30) days after Jones receives written notice of default. But FNW/FGI may
not terminate if Jones’s failure to pay is due to FNW/FGI’s failure to
materially perform, any loss of Jones’s rights or a bona fide dispute between
the parties.

 

  (B) If Jones Breaches. FNW/FGI may terminate if Jones breaches any other
material term of this Agreement and Jones fails to cure the breach within thirty
(30) days of receiving written notice of the breach; provided, however, that if
the breach cannot be cured in such 30-day period, Jones shall have up to an
additional thirty (30) days (or a total of 60 days) to cure the breach so long
as Jones initiates action to effect such cure within the original 30-day period
and diligently pursues such cure.

 

  (C) If Jones Becomes Insolvent or Bankrupt.

 

  (1) FNW/FGI may terminate on thirty (30) days written notice if Jones does any
of the following:

 

  (a) becomes unable to pay its liabilities when due;

 

  (b) makes an assignment for the benefit of creditors;

 

  (c) files a voluntary petition in bankruptcy or is adjudicated bankrupt or
insolvent;

 

  (d) has a receiver appointed for any portion of its business or property; or

 

  (e) has a trustee in bankruptcy or trustee in insolvency appointed for it
under federal or state law.

 

11.2 Jones’s Termination Rights. In addition to other legal and equitable
remedies, Jones may terminate this Agreement if any of the following events
occur:

(A) If FNW/FGI Breaches. Jones may terminate if FNW or FGI breaches any material
term or condition of this Agreement and fails to cure the breach within thirty
(30) days of receiving written notice of the breach; provided, however, that if
the breach cannot be cured in such 30-day period, FNW or FGI, as applicable,
shall have up to an additional thirty (30) days (or a total of 60 days) to cure
the breach so long as FNW or FGI, as applicable, initiates action to effect such
cure within the original 30-day period and diligently pursues such cure. The
covenants contained in Section 5 above are material terms and conditions of this
Agreement. It shall not be considered a breach by FNW/FGI if Team does not play
all its scheduled regular season home games at the Facility unless said failure
to play scheduled regular season home games lasts for longer than a forty-five
day period, whether or not the failure to play is due to a cause beyond Team’s
control (such as a strike or other work stoppage).



--------------------------------------------------------------------------------

  (B) If FNW/FGI Becomes Insolvent or Bankrupt. Jones may terminate if Team or
FGI does any of the following:

 

  (1) becomes unable to pay its liabilities when due;

 

  (2) makes an assignment for the benefit of creditors;

 

  (3) files a voluntary petition in bankruptcy or is adjudicated bankrupt or
insolvent;

 

  (4) has a receiver appointed for any portion of its business or property; or

 

  (5) has a trustee in bankruptcy or trustee in insolvency appointed for it
under federal or state law.

 

  (C) Bailout. In the event Jones deems the benefits from this Agreement are not
significant in its sole judgment [***], Jones may terminate this Agreement by
providing written notice to FNW/FGI by [***], along with a certified check in
the amount of [***] as the consideration for this bailout option.

 

  (D) If Games Aren’t Played. Jones may terminate if Team permanently moves its
home games to a venue other than the Facility.

 

  (E) Written Notice Required. Jones must give thirty (30) days written notice
when exercising any of its termination rights under Sections 11.2(A), (C) or
(D).

 

11.3 Allocation of Sponsorship Fees.

 

  (A) Allocation of Fees. The sponsorship Fees for each Agreement Year will be
allocated equally among the total number of regular-season home games scheduled
to be played by the Team during such Agreement Year.

12. Indemnification. FNW/FGI agrees to defend, indemnify and hold Jones; its
officers, directors, employees and agents harmless from and against all claims,
suits, liabilities, costs and expenses, including reasonable attorney costs and
fees, for injury to, including death of, persons (whether they be third persons
or employees of either of the parties hereto) or any loss of or damage to
property in any manner arising from or relating to the rights conveyed and
obligations assumed herein or the negligence or intentional misconduct or
FNW/FGI, or either them or their officers, employees, or agents, with the
understanding that this obligation shall not apply to, and Jones agrees to
defend, indemnify and hold FNW/FGI and its officers, directors, employees and
agents harmless from and against, all losses, claims, suits, demands, actions,
liabilities, costs and expenses, including reasonable attorney costs and fees,
for injury to, including death of, persons (whether they be third persons or
employees of either of the parties hereto) or any loss of or damage to property
in any manner arising from the content of any advertising copy supplied by Jones
or the negligence or intentional misconduct of Jones or its officers, employees
or agents.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

13. Confidentiality. Each of the parties deems the provisions of this Agreement
to be confidential and proprietary in nature (“Confidential Information”).
FNW/FGI and Jones each agree that the terms of this Agreement will be kept
confidential and will not be disclosed in any manner whatsoever, in whole or in
part, by either party without the prior written consent of the other party;
provided, however, that the existence and contents of this Agreement may be
disclosed as required by applicable securities laws and regulations. No
confidentiality obligations will apply to any portion of the Confidential
Information which (a) is or becomes generally available to the public other than
as a result of a disclosure by the recipient or its representatives; (b) is
required to be disclosed under operation of law (provided discloser is given
prompt written notice of such requirement); or (c) is disclosed by recipient
with discloser’s prior written consent. Moreover, each party agrees to disclose
the terms of this Agreement only to its respective officers, employees, agents
and representatives who need to know of such terms and who agree to be bound by
the confidentiality terms of this Paragraph. Each party shall be responsible for
any breach of this Paragraph by its respective officers, employees, agents and
representatives. The terms of this Paragraph shall survive the expiration or
termination of this Agreement for whatever reason for a period of three
(3) years after such expiration or termination. Notwithstanding the foregoing,
FNW/FGI may disclose the terms of this Agreement to lenders, legal counsel, and
financial advisors. Additionally, Confidential Information shall include Jones’
trade secrets, product formulations, specifications, processes and standards,
marketing, sales, financial, technical and operational information.

14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, including, but not limited to a claim based on or arising from an
alleged tort will, at the request of any party be determined by arbitration in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et. seq.) under
the auspices and rules of the American Arbitration Association (“AAA”). The AAA
will be instructed by either or both parties to prepare a list of judges who
have retired from the Superior Court of the State of Washington, a higher
Washington court or any federal court. Within ten (10) days of receipt of this
list, each party may strike one name from the list. The AAA will then appoint an
arbitrator from the name(s) remaining on the list. The arbitration will be
conducted from Seattle, Washington. Any controversy in interpretation or
enforcement of this provision or whether a dispute is arbitrable, will be
determined by the arbitrators. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. The institution
and maintenance of an action for judicial relief or in pursuit of an ancillary
remedy, does not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration.

 

15. Miscellaneous Provisions

 

15.1 Entire Agreement. The Agreement represents the entire agreement between the
parties pertaining to the subject matter of this Agreement and all prior
discussions and negotiations are incorporated into this document.

 

15.2 Modification. This Agreement can be modified or changed only by a written
instrument signed by all parties.

 

15.3 Retained Rights. This Agreement does not give any party any interest in or
the right to use the Mark of another party except as specifically authorized in
this Agreement. Even if use of a party’s Marks is specifically authorized, the
Marks remain solely that party’s property, and no joint ownership can arise
because of the other party’s use under this Agreement. This Agreement does not
make any party the agent of another party, nor does it create any partnership or
joint venture between FNW/FGI and Jones.

 

15.4 FNW/FGI’s Insurance Obligations. FNW/FGI will maintain sufficient insurance
to adequately protect the parties’ respective interests and in accordance with
good business practices customary in its business. Upon request, FNW/FGI will
provide proof of the required insurance.

 

15.5 Release, Discharge, or Waiver. A party’s release, discharge, or waiver of
any of this Agreement’s terms or conditions is effective only if in writing and
signed by that party. A party’s specific waiver does not constitute a waiver by
that party of any earlier, concurrent or later breach or default. No waiver
occurs if a party either fails to insist on strict performance of this
Agreement’s terms or pays or accepts money under this Agreement with knowledge
of a breach.



--------------------------------------------------------------------------------

15.6 Severability. If any portion of this Agreement is severed — that is, held
indefinite, invalid, or otherwise unenforceable — the rest of this Agreement
continues in full force. But if the severance of a provision affects a party’s
rights, the severance does not deprive that party of its available remedies,
including the right to terminate this Agreement.

 

15.7 Assignment. Because this Agreement is for rights unique to Jones and
FNW/FGI, neither party may assign any of its rights or obligations without prior
written consent of the other party. All of the rights and obligations of each of
the parties is binding on such parties successors and permitted assigns.

 

15.8 Survival. A party’s obligation (if any) to maintain confidentiality and to
provide refunds, indemnification and rights of first negotiation and refusal
survives the expiration or termination of this Agreement.

 

15.9 Notice. Any notice or other communication under this Agreement must be in
writing and must be sent by registered mail or by an overnight courier service
(such as Federal Express) that provides a confirming receipt. A copy of the
notice must be sent by fax when the notice is sent by mail or courier. Notice is
considered duly given when it is properly addressed and deposited (postage
prepaid) in the mail or delivered to the courier. Unless otherwise designated by
the parties, notice must be sent to the following addresses:

 

Notice to Jones.

Jones Soda Co.

234 9th Ave N.

Seattle, WA 98109

Attention: Peter van Stolk, President & CEO

Fax: (206) 624-6857

Notice to Team.

The Seattle Seahawks

800 Occidental Avenue, Suite 100

Seattle, Washington 98134

Attention: Ron Jenkins and Scott Patrick

Fax: (206) 381-7800

Notice to FGI.

First & Goal, Inc.

800 Occidental Avenue, Suite 200

Seattle, Washington 98134

Attention: Susan Darrington

Fax: (206) 381-7557

 

15.10 Counterparts. This Agreement may be executed in two or more counterparts.

 

15.11 Headings. All headings are for reference purposes only and must not affect
the interpretation of this Agreement. All references to “days” in this Agreement
mean calendar days, unless working days are expressly stated.

 

15.12 Exhibits. All exhibits are fully incorporated into this Agreement.



--------------------------------------------------------------------------------

15.13 Governing Law. This Agreement is governed by and must be interpreted under
Washington law, without regard to its choice-of-law provisions.

In witness whereof, the parties have executed this Agreement intending to be
fully bound by its terms and conditions.

 

JONES SODA CO    

FOOTBALL NORTHWEST, LLC

d/b/a Seattle Seahawks

By:  

/s/ Peter van Stolk

        Peter van Stolk     By:  

/s/ Ron Jenkins

  President & CEO       Ron Jenkins         Vice President Corporate
Partnerships       FIRST & GOAL, INC.       By:  

/s/ Susan Darrington

        Susan Darrington         VP/Facility General Manager



--------------------------------------------------------------------------------

Exhibit A

Definitions

“Affiliate” means, as to any entity, any other entity which is controlled by,
controls, or is under common control with that entity. The term “control”
(including the terms “controlled”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity.

“Agreement Year” means each twelve (12) month period beginning with the
Effective Date of this Agreement and ending on each subsequent anniversary
thereof except for the final year, which shall be eight (8) months.

“Beverages” means all nonalcoholic beverages of any kind or form, including,
without limitation, carbonated and noncarbonated soft drinks (including “new
age” beverages), juices and juice drinks, isotonic/sports drinks (for Seahawks
availability purposes only), energy drinks (such as KMX or Red Bull), bottled
water, teas and tea drinks, ready-to-drink coffee and coffee drinks, frozen
carbonated and noncarbonated beverages, and milk and milk-based products.
“Beverages” do not include alcoholic beverages, non-alcoholic beer or
non-alcoholic wine, and unbranded juices prepared at the Facility.

“Jones Beverage” means any Beverage marketed under trademarks, trade names,
service marks, logos, or brand names owned or controlled by or licensed for the
use of Jones.

“Competitive Product” means (1) any Beverage that is not a Jones Beverage; and
(2) any product — whether or not a Beverage — marketed under Beverage trademarks
that are not Jones Beverages trademarks, or any associated or related
trademarks.

“Designations” means the “Official Beverage Sponsor (e.g., soft drink, juice,
tea) of the Team” or “Official” or “Exclusive” Beverage Sponsor (e.g., soft
drink, juice, tea) of the Facility.

“Facility” means all areas of Qwest Field, including but not limited to, all
associated buildings and grounds associated with the stadium (including parking
lots), dining areas, concession areas, branded and unbranded food service
outlets, private clubs, press rooms, skyboxes, stadium suites, and vending areas
at the Facility, as well as the Qwest Field Event Center and WaMu Theater and
Seahawks headquarters. “Facility” does not include players’ benches and locker
rooms, or the first floor training level of the Seahawks headquarters.

“League” means the National Football League, National Football League
Properties, Inc., and all Affiliates of the same.

“League Rules” mean the Constitution, By-Laws, rulings, orders, and agreements
of the League or the Commissioner of the National Football League, as they exist
on the effective date of this Agreement and as they may be modified, amended, or
entered into in good faith during the Term.

“Mark” means — with respect to any party — any trademark, trade name, service
mark, design, logo, slogan, symbol, mascot, character, identification, or other
proprietary design now or in the future owned, licensed, or otherwise controlled
by that party (which, except in the case of Marks owned by Jones, “control” may
be subject to League Rules). The term “Team Marks” means the Team’s Marks, and
must be interpreted to include all Marks associated with Team. The term
“Facility Marks” means the Facility’s Marks, and must be interpreted to include
all Marks associated with the Facility. Examples of Team Marks include: the
Designations; the Team’s name, uniforms, logos, emblems, and colors; and local
marks associated with Team (such as fan-club marks). Examples of Facility Marks
include: the Facility name and logo.

“Sponsorship Fee” means any fee paid by Jones to Team under this Agreement.



--------------------------------------------------------------------------------

Exhibit B

Promotions and Merchandise

2007 Entitlement of “Jones Soda Seahawks Kick-Off Week Celebration” (Entitlement
of event for every year of contract as long as event is taking place). Seahawks
to provide the following promotional support to promote “Seahawks Kickoff Week
presented by Jones Soda”:

 

  •  

[***] of [***]. [***] to begin two weeks prior through Kickoff Week.

 

  •  

[***] of [***] to promote Kickoff Week activities [***].

 

  •  

Kickoff Week will receive a [***] on the [***] during promotional period, [***]
will [***] to a [***] to provide [***] regarding Kickoff Week.

 

  •  

[***] will provide [***] to promote and recap the Kickoff Week activities in the
form of [***]. [***] will include [***] and [***] of [***] as the [***] of
Kickoff Week

 

  •  

A minimum of [***] during [***] on [***]

 

  •  

A minimum of [***] during each [***] on [***]

 

  •  

A minimum of [***] during [***] with [***] and [***] without [***]

 

  •  

[***] at the [***] and [***] to promote Kickoff Week.

 

  1. My Jones Music Promotion at WaMu Theater – Details (TBD)

 

  a. [***] WaMu [***] and [***]

 

  b. Inclusion in [***] promoting [***] at the WaMu Theater

 

  c. [***] of WaMu Theater for promotion

 

  d. [***]

 

  e. [***] tickets to each public event

Use of a Seahawks player(s) for bottle promotion, appearances and autographed
items, as more fully set forth in Section 3.2 of the Agreement.

 

  2. Autographed Merchandise per season:

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

  3. Jones Soda Day @ Qwest Field

 

  a. One (1) Game Day Promotion for the first Seahawks regular season home
opener

In-Stadium

 

  •  

[***] on [***] on the [***] approximately [***] prior to [***].

 

  •  

[***] for fans. [***] to provide a [***] of [***] for [***]. Any [***] this
[***] are at [***].

 

  •  

[***] with [***] in [***] of the sponsored Game Day, a total of [***].

Radio

 

  •  

[***] during the [***] on sponsored Game Day

 

  •  

[***] during the [***] on sponsored Game Day

 

  •  

[***] during the [***] on sponsored Game Day

Print

 

  •  

[***] and [***] featured in the [***] of [***].

 

  •  

[***] on the [***] of [***] for [***].

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Website

 

  •  

Advertiser logo ID and promotional message located on the Seahawks.com website,
promoting Gameday Sponsorship.

 

  •  

Links to Jones website for customized labels

Hospitality

 

  •  

One (1) single game suite for eighteen (18) people

 

  •  

[***] club level single game tickets

 

  •  

[***] for [***]

 

  •  

[***] for [***]

 

  •  

[***] of [***], taken prior to kick-off

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit C

Signage Specifications

Each Agreement Year, Jones is entitled to the following permanent signage:

 

  •  

One (1) 42’ x 12’ tri-vision panel on the North tower scoreboard.

 

  •  

One (1) in stadium LED rotation per Seahawks home game.

 

  •  

One (1) 28’ x 4’ backlit interior Qwest Field Event Center panel.

 

  •  

One (1) 2’ x 2’ Qwest Field Event Center exterior sign.



--------------------------------------------------------------------------------

Exhibit D

Advertising, Tickets and Hospitality

 

  1. Opportunity to go on [***] for a [***]. Details TBD and to be mutually
agreed upon.

 

  2. Opportunity to [***] to [***] prior to [***]. [***] and to mutually agreed
upon.

 

  3. [***] Club Wells Fargo season tickets.

 

  4. One (1) suite with capacity for eighteen (18) at Qwest Field for all
Seahawks home games and consistent with terms and conditions set out in the
Suite License Agreement attached hereto as Exhibit G.

 

  5. [***] tickets to each WaMu Theater public event

 

  6. [***] use of [***] and [***], [***] per year.

Playoffs. In the event the Team advances to the playoffs, Jones will be [***] of
the tickets (including suite tickets) for each round of the playoffs.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit E

Media

Seahawks Network Radio

 

  1. [***] per [***]. Total of [***].

 

  2. [***] per [***]. Total of [***].

 

  3. [***] and [***] per [***]. Total of [***].

 

  4. [***] per [***]. Total of [***].

[***]: [***]; plus another [***] and of course their [***] and [***] require
incremental [***].

Seahawks Television

 

  1. [***] in the [***] that are [***] and said [***] will be allocated to the
[***] on a pro rata basis, for example, if there are [***] and [***], there will
be [***].

Seahawks.com

 

  1. [***] throughout the [***], on a [***] in the following [***]: [***].

 

  2. [***] sent to [***]. Specific dates TBD and to be mutually agreed upon.

 

  3. [***] sent to [***]. Specific dates TBD and to be mutually agreed upon.

 

  4. [***] to [***] for [***].

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit F

Loaned Equipment Agreement

This Loaned Equipment Agreement (“Agreement”) dated effective July 1, 2007 is
entered into by and between Jones Soda Co., a Washington corporation (“Jones”);
Football Northwest, LLC d/b/a Seattle Seahawks, a Washington limited liability
company (the “Team”), which owns and operates the Seattle Seahawks, a National
Football League team; and First & Goal, Inc., a Washington corporation (“FGI”),
which operates Qwest Field and Events Center (“Facility”). The term “FNW/FGI”
refers to Team and FGI, collectively.

1. The parties have entered into a Sponsorship Agreement of even date.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
set forth in the Sponsorship Agreement.

2. Pursuant to the Sponsorship Agreement, FNW/FGI has granted certain rights to
Jones to sell Jones Beverages at the Facility, and Jones has agreed to provide
certain equipment, as more fully described in Exhibit A to this Agreement, (the
“Equipment”) for the sole and exclusive purpose of storing and delivering Jones
Beverages.

3. Title to the Equipment shall at all times remain in Jones. Jones agrees to
permit FNW/FGI to retain exclusive use and control of the Equipment at the
Facility for the term of the Sponsorship Agreement solely for the use
contemplated herein and in the Sponsorship Agreement.

4. FNW/FGI shall not sell or display any Beverages or other products of any kind
other than Jones Beverages in connection with the Equipment, or alter or modify
any product identification or ownership information on or in the Equipment.

5. FNW/FGI will supply all electrical service as may be necessary to operate the
Equipment. FNW/FGI will keep the Equipment clean and in first-class condition as
to appearance. FNW/FGI shall use reasonable care in the operation of the
Equipment, and shall follow all instructions for care as may be provided by
Jones or the Equipment manufacturer. Extension cords shall not be used in
connection with the operation of any Equipment without the express consent of
Jones.

6. FNW/FGI will promptly notify Jones in the event any repair or service is
required and Jones will provide the same. Jones shall be responsible for all
maintenance and repairs to the Equipment and will provide such services from
time to time as necessary. In the event that the Equipment cannot be repaired at
the Facility, Jones may in its discretion provide replacement Equipment. Neither
Jones nor its service agent shall be responsible for any delays in repairing or
replacing any Equipment. Routine cleaning shall be the responsibility of
FNW/FGI. FNW/FGI will take all reasonable steps to protect the Equipment from
damage and loss of any kind while it is in FNW/FGI’s possession. In the event
accelerated maintenance, repair, or replacement of any Equipment is necessary
due to the fault of FNW/FGI, its food service contractor, or any third party
while at the Facility, then Jones shall have the right to bill back to FNW/FGI
the cost for such maintenance, repair, or replacement.

7. FNW/FGI shall not move the Equipment from the Facility. Upon request, FNW/FGI
shall execute such documents as may be necessary or convenient to establish and
give notice of Jones’ ownership of the Equipment. FNW/FGI shall not permit or
cause any lien of any kind to be placed upon the Equipment or grant any security
interest therein. In the event of bankruptcy, insolvency, receivership, change
of control or breach of a material provision of this agreement, the cooler will
continue to remain the property of Jones.

8. Upon termination or expiration of the Sponsorship Agreement, all of the
Equipment shall be returned to Jones, free of any damage by FNW/FGI, its food
service contractor, or any third party, ordinary wear and tear excepted.



--------------------------------------------------------------------------------

9. Sections 12 through 15 of the Sponsorship Agreement are incorporated by this
reference as though fully set forth herein, mutatis mutandi.

 

JONES SODA CO    

FOOTBALL NORTHWEST, LLC

d/b/a Seattle Seahawks

By:  

 

        Peter van Stolk     By:  

 

  President & CEO       Ron Jenkins         Vice President Corporate
Partnerships       FIRST & GOAL, INC.       By:  

 

        Susan Darrington         VP/Facility General Manager



--------------------------------------------------------------------------------

Exhibit G

SEATTLE SEAHAWKS

SUITE LICENSE

Suite Designation: Club Level

Suite No.: 27

Seahawks Account No.: 3805408

This Suite License (the “License”) is dated this      day of May, 2007, by and
between FOOTBALL NORTHWEST LLC, a Washington Limited Liability Company, d/b/a
the SEATTLE SEAHAWKS (the “Team”), with offices at 800 Occidental Avenue South,
Suite #200, Seattle, Washington 98134, and the person or entity identified as
“Licensee” in Section 1(a) hereto.

BACKGROUND

A. The Team is the owner of the National Football League (“NFL”) franchise for
Seattle, Washington, and plays under the name of the Seattle Seahawks.

B. FIRST & GOAL INC. (“FGI”), an affiliate of the Team, under a series of
agreements with the Washington State Public Stadium Authority, has developed a
state-of-the-art outdoor football and soccer stadium (the “Stadium”) and
adjacent indoor exhibition hall and associated parking facilities (all such
facilities and the adjacent properties together being the “Stadium and
Exhibition Center”) as the Team’s home facility.

C. FGI also operates the Stadium. For purposes of this License, in certain
circumstances the “Team” shall be deemed to include FGI.

D. The Stadium currently includes approximately 113 private viewing suites
(“Private Suites”), the access to which is generally prohibited to general
admissions ticket holders.

E. As used herein, the following terms shall have the following meanings:

i “Home Games” means all home games of the Team played in the Stadium by the
Team, comprised of every Preseason Home Game, Regular Season Home Game and
Playoff Home Game.

ii “Preseason Home Game” means any Home Game other than a Regular Season or
Playoff Home Game.

iii “Regular Season Home Game” means a Home Game scheduled by the NFL as part of
the Team’s regular NFL playing season.

iv “Playoff Home Game” means any post-Regular Season Home Game for which the
Team qualified by reason of its Regular Season record, which is related to the
determination of the NFL Conference Champion. Playoff Home Games do not include
the Super Bowl (League Championship game).

v “NFL Season” is a single NFL playing season which includes the Team’s
Preseason Home Games, Regular Season Home Games and Playoff Home Games.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the mutual covenants and agreements set forth in this
License, the Team and Licensee hereby agree:

Licensee Information.

Licensee:

Licensee’s Name: Jones Soda Co.

Contact Person: Peter van Stolk

Address:   234 Ninth Avenue N     Seattle, WA 98109

Phone No: 206.624.3357

Fax No: 206.624.6857

E-mail: pvs@jonessoda.com.

Suite Designation:

Suite Designation: Club Level Suite No.: 27Suite Capacity: 18 (comprised of
seating capacity for 12 persons in upholstered chair seats and 6 persons in bar
stool-type seating, facing the playing field, (or disabled person equivalent)).

Term:

The Term described in Section 3 is five (5) License Years.

[***] Fee:

A [***] of the [***] stated in the Agreement shall be [***] and is [***]
described in [***] is part of the sponsorship.

Security Deposit:

The Security Deposit described in Section 14 is [***].

Parking:

This Suite is entitled to parking passes for parking 6 vehicles in the Private
Suites Parking Area for each Home Game as described in Section 6(d).

Suite Inspection:

Licensee inspected the Suite described in section b. above on
                    , 2007.

Grant of License; Suite. Subject to the terms and conditions set forth in this
License, the Team hereby grants to Licensee: (a) a license to use of one of the
Private Suites designated as described in Section 1(b) (the “Suite”) for the
purpose of viewing the Team’s Home Games during each NFL Season during the Term
of this License; and (b) an opportunity to purchase tickets to use the Suite for
certain other events during the Term of this License as more fully described in
Section 5(b) below.

The Suite is located generally as shown in the diagram attached hereto as
Exhibit A. The Suite will be generally configured and furnished as the Suite
inspected by Licensee on the date shown in Section 1(g). However, it is
understood by the parties that the Stadium or the Suite may be in the design and
construction phase, and that the location and design details of the Suite,
including its amenities, furniture, fixtures and equipment contained therein,
may change as a result of subsequent design changes to the Stadium or Suite, and
no such change shall affect the parties’ rights and obligations hereunder.
Neither the Suite inspected on the date shown in Section 1(g), Exhibit A, or
Exhibit B to this License, nor any promotional or marketing materials shown or
given to Licensee shall constitute either an express or implied warranty with
respect to the Suite.

Term of License. The term of this License (the “Term”) shall commence the later
of (x) June 1, 2007, or (y) the date that the Suite is complete and available
for occupancy for the Team’s Home Games, (the

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“Commencement Date”), and shall expire on midnight of the 31st day of May of the
final License Year of the Term described in Section 1(c) hereto. A “License
Year” is the period from June 1 of one calendar year (or the Commencement Date
in the case of the First License Year) to May 31 of the following calendar year.
The License applies to each of the Home Games during the NFL Season occurring
during each License Year.

License Fee.

Licensee shall pay to the Team an annual license fee (the “License Fee”)
comprised of [***] in the [***], plus [***] in the [***] of the [***] of the
[***] established by the NFL for each such [***] during that NFL Season [***]
the [***] of the [***], for each possible [***] playable that [***], as
determined by the Team.

The [***] is due and payable in advance of any [***] at such dates and for such
number of [***] as determined by the Team. In the event the number of [***]
actually played by the Team in that NFL Season is less than the number of [***]
determined by the Team for that NFL Season, the excess paid shall be applied as
a credit to the [***] for the next License Year, if applicable, or if not
applicable, shall be refunded to Licensee.

In addition to the annual License Fee, Licensee shall pay any insurance premiums
required pursuant to this License, and any applicable sales, use, excise and
admissions taxes and governmental assessments imposed on or with respect to the
Suite and/or admission tickets provided or sold to Licensee hereunder. Any
License Fee or other monetary obligation under this License not paid within ten
(10) days of the date due shall bear interest at the rate of twelve percent
(12%) per annum from the date due until paid. In addition, in the event Licensee
shall fail to pay the [***], or any other monetary obligation due under this
License within ten (10) days after notice of non-payment from the Team, Licensee
shall pay a late fee equal to four percent (4%) of the amount due.

In the event that the Suite is not completed and available for occupancy for any
Regular Season Home Game during any part of the 2007-2011 NFL Season (or, if the
Suite is not available, a reasonably comparable or better Private Suite is not
temporarily made available to Licensee), the [***] shall be reduced for that
License Year in proportion to the fraction computed by subtracting from the
number one (1) another fraction (x) the numerator of which is the number of
Regular Season Home Games played by the Team during that NFL Season for which
the Suite (or equivalent) is available, and (y) the denominator of which is the
number of Regular Season Home Games originally scheduled for that NFL Season,
and the amount of such reduction shall be applied first, to the [***] for the
2007-2011 NFL Season, if any, and second, as a credit to the [***] for the next
License Year. For purposes of this Section, the [***] will be deemed to be
[***]. (By way of example, if eight Regular Season Home Games are scheduled but
only seven are played, the reduction is in proportion to a fraction equal to [1
– 7/8], i.e., equal to 0.125 of the [***].)

Admission Tickets; Opportunity to Purchase Tickets to Certain Other Events. Only
individuals holding tickets designated as “Suite Tickets” for a particular
scheduled game or event will be admitted to the Suite during that game or event.

So long as Licensee is not in default hereunder, during each NFL Season during
the Term of this License, the Team shall provide to Licensee the number of
admission tickets to the Stadium and Suite equal to the Suite Capacity as
described in Section 1(b) for access to the Stadium and the Suite for each Home
Game.

(i) From time to time, events other than Home Games may be held in the stadium
bowl portion of the Stadium, for which the sponsor or promoter of such event
will allow viewing from Private Suites by the general public. Tickets to such
events may be offered individually, in series, or on a “season ticket” basis.
For such events, except as provided below, Licensee shall have the opportunity
to purchase tickets to such events to enable such Licensee to view such event
from the Suite. The price of tickets for each Private Suite for each such event
and other terms (such as whether the tickets are sold individually, in series,
or on a “season ticket” basis) is determined by the sponsor or promoter of such
event, except that with respect to any professional soccer game, the price of
tickets to the Suite shall not exceed the highest price charged for any
non-Private Suite ticket.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(ii) If a series of events or a season extends into two License Years, the
licensee for the License Year in which the first event in the series or season
is held shall have the right of first refusal.

(iii) In the event that the Suite is deemed to be obstructed or to contain
non-manifest seats by the sponsor or promoter of any event in the Stadium, or in
the event the sponsor or promoter otherwise elects not to sell tickets to
Private Suites for such event, Licensee shall have the opportunity to purchase
up to the number of admission tickets within Stadium general seating area equal
to the Suite Capacity (without any assurance that all such seats will be
contiguous, however).

(iv) Licensee’s opportunity to purchase tickets does not apply, and the Suite
will not be available for use by Licensee, during (x) events for which the
sponsor or promoter does not sell tickets for public viewing from any or all
Private Suites; and (y) “non-public” events (i.e., events for which admissions
tickets are not sold to members of the general public) such as, but not limited
to, conventions, trade shows, and Team practices. Licensee’s opportunity to
purchase tickets may not apply, in Team’s exclusive discretion, and if not the
Suite will not be available for use by Licensee, during Super Bowl, World Cup
Soccer and Olympics games and events (including without limitation trials,
preliminary and regional competitions).

Services and Other Benefits Provided With the Suite.

Food and Beverages. Food and beverage services shall be provided by a caterer or
caterers licensed by the Team at Licensee’s expense. Licensee shall pay on a
timely basis all charges and expenses for catering, including applicable taxes,
incurred by Licensee in connection with the use of the Suite by Licensee and
Licensee’s invitees. No food or beverages other than those purchased from such
licensed caterer or caterers may be brought into or be prepared or consumed in
the Suite.

Repairs and Maintenance by the Team. The Team will be responsible for ordinary
repairs and maintenance to the interior and exterior of the Suite (including
ordinary cleaning, sweeping, vacuuming, trash removal and dusting). The Team
reserves the right to charge Licensee for, and Licensee shall pay, the costs and
expenses of what the Team reasonably considers to be extraordinary repairs,
maintenance, replacements or cleaning of the Suite which may be incurred as a
result of any act or omission of Licensee.

Utilities; Telephone Service. Heating and air conditioning (in the interior
portion of the Suite), electricity and hot and cold running water will be
furnished to the Suite at no cost to Licensee. An indoor telephone and telephone
jack will be included in the initial furnishings provided for the Suite. In no
event shall the Team be liable for any damages by reason of any interruption in
any of the foregoing utility services.

Parking. Licensee shall receive, at no additional cost, for each Home Game the
number of parking passes (each entitling the holder to park one vehicle) as set
forth in Section 1(f) for parking within the “Private Suites Parking Area.” To
be eligible to park in such Private Suites Parking Area, the vehicle must
conform to reasonable requirements of the Team as to size, including height.
Such parking shall be available beginning a reasonable period of time preceding
each Home Game through a reasonable period of time following the conclusion of
such Home Game. Such periods, and such other rules governing parking, shall be
determined from time-to-time by the Team.

Furnishings, Decor and Alterations.

At the commencement of Licensee’s use of the Suite hereunder, the Suite shall be
furnished and equipped with the standard amenities, furniture, fixtures and
equipment as set forth in Exhibit B. At Licensee’s option, the Team shall affix
an exterior (i.e. at the doorway in the access hallway) nameplate to the Suite
identifying Licensee which shall be of a design and nature approved by the Team
to ensure uniformity, which approval may be withheld in its sole discretion.

Licensee may not make any changes, including but not limited to structural
changes, to the exterior, of the Suite under any circumstance. Licensee may make
changes, alterations or additions in the interior of the Suite or the amenities,
furniture, fixtures or equipment therein, but only with the prior written
approval of the Team. The Team may withhold such approval in its sole
discretion. In order to be considered for approval by the



--------------------------------------------------------------------------------

Team, any proposed changes, alterations or additions must be (i) in good taste
and consistent with the overall quality of the Suite and the standards of
design, quality, style and appearance of the Private Suites generally,
(ii) undertaken and completed during periods of time when the Private Suites and
the Stadium are not in use as determined by the Team, (iii) completed at
Licensee’s sole cost and expense, leaving the property free of any liens,
(iv) completed in a good and workmanlike manner, and (v) in compliance with
applicable permits, authorization, building and zoning laws and all other laws
and ordinances and other legal requirements that may apply. Any fixtures or
materials incorporated in or attached to the Suite by Licensee shall become the
property of the Team (and/or the owner of the Stadium) unless Licensee has
received the Team’s written consent or direction to remove them before the
expiration of the Term, in which case Licensee shall restore the Suite to its
original condition. Licensee, at its sole cost and expense, may hang and install
a limited number of works of art in the Suite, provided that the Team has
previously consented in writing to such works of arts and the method and
location of installation and removal. Licensee shall bear the entire risk, and
the Team shall have no liability or obligation whatsoever, with respect to any
changes, alterations or additions to, or any works of art installed in, or any
of Licensee’s personal property (which for purposes of this Section includes
personal property of any of Licensee’s invitees or agents), brought into, the
Suite by Licensee (including without limitation obligations related to security,
loss, damage, maintenance, repair or replacement), and Licensee acknowledges
that there may be third-parties who will have access to and use of the Suite
during the Term. Notwithstanding the Team’s approval, none of the changes,
alterations or additions to, or any works of art installed in, or any of
Licensee’s personal property brought into, the Suite by Licensee may be visible
from the Stadium seating bowl or the playing field, or may interfere in any way
with any spectator’s viewing and enjoyment of any Home Game or other event,
either from inside or outside the Suite. None of the changes, alterations or
additions to, or any works of art installed in, or any of Licensee’s personal
property brought into, the Suite by Licensee shall be in the nature of any
commercial or political advertising or promotion.

Use and Enjoyment. Licensee and Licensee’s invitees (e.g., guests) shall be
entitled to use the Suite at times for which appropriate tickets for admission
to the Suite have been obtained and the Stadium is intended to be open for use
by the general public, and on non-event days during normal business hours with
the prior consent of the Team. Licensee and Licensee’s invitees shall be bound
by and shall observe the terms and conditions upon which tickets for admission
to the Stadium have been issued by the Team or the sponsor or promoter of each
event including, without limitation, (i) any policies, rules or regulations
which may be created by the Team from time-to-time with regard to the use of the
Suites, and (ii) the policies adopted by the promoter of such events from
time-to-time with respect to the cancellation or postponement of the event.

For reasons including the protection of Licensee and invitees of Licensee, the
Team retains the right to control access to all of the Private Suites at the
Stadium. Licensee acknowledges that this License is merely a license permitting
Licensee limited access to the Suite for certain events scheduled at the
Stadium. Access to the Private Suite Level shall be allowed only to persons
holding appropriate tickets or passes. The Suite shall be provided with a lock
system, although the Team shall have no obligation to provide security for the
Private Suites, and shall have no liability related to security.

This License provides Licensee only with the right and privilege to use and
enjoy the Suite in the manner set forth herein, and except as pertains to the
special right and privilege to so use and enjoy the Suite, this License does not
confer upon Licensee or Licensee’s invitees any greater or lesser rights and
privileges with respect to admission to the Stadium than afforded to other
holders of tickets for admission to the Stadium.

To the extent the Suite is not utilized by Licensee for any event described in
Section 5(b)(iv), the Suite may be utilized by others as allowed by the Team.
Licensee has no exclusive possessory interest in the Suite.

Covenants of Licensee. Licensee covenants as follows:

Good Repair. Except for ordinary wear and tear, Licensee shall keep and maintain
the Suite in good repair, order and condition at all times, and Licensee will
reimburse the Team for the repair of any damage caused to the Suite or the
Team’s property in the Suite by Licensee or any of its invitees. Any damage
caused by persons other than Licensee or any of its invitees shall be the
responsibility of and shall be repaired by the Team or the manager of the
Stadium.



--------------------------------------------------------------------------------

Compliance with Laws, Rules and Regulations; Alcoholic Beverages. Licensee shall
abide by, and shall notify and require its invitees to abide by, all applicable
public laws, regulations and ordinances, by governing orders, and by such
policies, rules and regulations as the Team or the manager of the Stadium shall
establish from time-to-time concerning the use and occupancy of the Suite, the
Stadium and Exhibition Center generally, and the Private Suites Parking Area,
including drinking alcohol responsibly. Any policies, rules and regulations
established by the Team or the manager of the Stadium with respect to the use
and occupancy of the Suite, the Stadium and Exhibition Center generally, and the
Private Suites Parking Area, by Licensee and its invitees shall be enacted on a
uniform basis and shall apply equally to all holders of Private Suites.

Licensee and its invitees shall at all times maintain proper decorum while using
the Suite. Licensee shall be responsible for its actions as well as those of its
invitees, including, but not limited to, actions arising from the consumption of
alcoholic beverages. Should Licensee or any of its invitees create a disturbance
or cause objects to be thrown or dropped from the Suite, in addition to its
other remedies, the Team shall have the right to eject the parties responsible
for such action, or all the persons in the Suite, from the Stadium, and after a
second such occurrence during the Term, to exercise any of the Team’s rights
upon default in accordance with the provisions of Section 11 of this License.

Reproduction and Transmission of Event. Neither Licensee nor any of its invitees
shall film, photograph, record or transmit from the Suite or any other portion
of the Stadium all or any portion of any Home Game or other event, or any
description thereof, by any means (including without limitation radio,
television, or internet broadcasting), whether broadcast “live” or by means of
film or tape.

Advertising. Neither Licensee nor any of its invitees shall attach in any
fashion or otherwise display any signs, banners, notices or advertisements on
the exterior or the interior of the Suite, other than those approved in advance
by the Team in its sole discretion.

Default. In the event Licensee fails to pay when due any amounts to be paid by
Licensee pursuant to this License or otherwise defaults in the performance or
observation of its duties and obligations under this License, and Licensee shall
fail to cure same within ten (10) days after notice from the Team, such event
shall be deemed to be an “Event of Default” hereunder. Upon the occurrence of an
Event of Default, the Team, at its option, without further notice or demand to
Licensee, may, in addition to all other rights and remedies provided in this
License or available at law or in equity, elect one or more of the following
remedies:

Terminate this License and Licensee’s right to use and enjoy the Suite, and
recover all damages to which the Team is entitled under law, specifically
including but not without limitation, all of the Team’s expenses of re-licensing
the Suite (including, without limitation, concessions to new licensees, repairs,
alterations, commissions, and legal fees). If the Team elects to terminate this
License, every obligation of the parties shall cease as of the date of such
termination, except that Licensee shall remain liable for payment of the License
Fee, performance of all other terms and conditions of this License to the date
of termination, and performance of all other terms and conditions of this
License which expressly survive termination hereof;

Terminate Licensee’s right to use and enjoy the Suite without terminating this
License, in which event the Team may, but shall not be obligated to, re-license
the Suite, or any part thereof, for the account of Licensee, for such License
fee and term and upon such other conditions as are acceptable to the Team. For
purpose of each re-licensing, the Team is authorized to redecorate, repair,
alter and improve the Suite to the extent necessary in the Team’s reasonable
discretion. Until the Team re-licenses the Suite, Licensee shall remain
obligated to pay the License Fee to the Team as provided in this License. If and
when the Suite is re-licensed and if a sufficient sum is not realized from such
re-licensing after payment of all of the Team’s expenses of re-licensing
(including, without limitation, concessions to new licenses, repairs,
alterations, commissions and legal fees) to satisfy the payment of the License
Fee due under this License, Licensee shall pay the Team any such deficiency upon
demand. The Team shall use reasonable efforts to re-license the right to the use
and enjoyment of the Suite to another party; provided, however, that if there
are any other Private Suites in the Stadium available to be licensed, the Team
may give priority to licensing such other Private Suites. The Team may demand
arbitration pursuant Section 17(g) to recover any sums due the Team under this
Section 11(b) from time-to-time and that award of any amount due the Team shall
not be any defense to any subsequent action brought for any amount not
previously reduced to judgment in favor of the Team;



--------------------------------------------------------------------------------

Declare the entire amount of the [***] for the remaining portion of the Term of
this License to be immediately due and payable, and recover from Licensee the
net present value of the remaining License Fee payments due from Licensee until
the expiration date of this License, discounted at a rate of five percent
(5%) per annum; and

In addition to the foregoing, re-enter and repossess the Suite and remove all
persons and effects therefrom, by summary proceeding, ejectment or other legal
action or by using such force as may be necessary, and the Team shall have no
liability by reason of any such re-entry, repossession or removal.

If the Team retakes possession of the Suite pursuant to this Section 11, with or
without terminating this License, the Team may, at its option, remove Licensee’s
alterations, signs, personal property, equipment and other evidences of
Licensee’s use of the Suite, and store them at Licensee’s risk and expense or
dispose of them as the Team may see fit, and take and hold possession of the
Suite. In addition, any tickets previously issued to Licensee shall be invalid
(whether or not any may appear to be “honored” by any ticket-taker or other
representative of the Team, e.g., even if an invalid ticket is presented at the
Stadium and not rejected and access to the Stadium or Suite is obtained) and any
holder of any such invalid ticket who gains access to the Stadium or the Suite
may be summarily ejected.

The foregoing remedies of the Team shall not be to the exclusion of any other
right or remedy set forth herein or otherwise available to the Team at law or in
equity. The prevailing party in any litigation concerning the subject matter
hereof shall be entitled to recover all attorneys’ fees and costs incurred, with
or without suit and on appeal.

No waiver by the Team of any default or breach by Licensee of its obligations
hereunder shall be construed to be a waiver or release of any other subsequent
default or breach by Licensee hereunder and no failure or delay by the Team in
the exercise of any remedy provided for herein shall be construed a forfeiture
or waiver thereof or of any other right or remedy available to the Team.

Failure to Play Home Games.

In the event the Team fails to play the number of Preseason and Regular Season
Home Games scheduled during any NFL Season, or in the event such Preseason and
Regular Season Home Games are scheduled and played but the Suite is not
available to view such Home Games and a reasonably comparable or better Private
Suite is not temporarily made available to Licensee, for any reason (including
without limitation strike, lockout, adverse weather, act of god, damage or
destruction of the Stadium or Suite, changes in NFL scheduling, or other changes
required or allowed by the NFL), then Licensee’s sole and exclusive remedy shall
be that the [***] payable hereunder shall be reduced. The reduction shall be in
proportion to a fraction computed by subtracting from the number one (1) another
fraction (x) the numerator of which is the number of Regular Season Home Games
played by the Team during an NFL Season for which the Suite (or equivalent) is
available, and (y) the denominator of which is the number of Regular Season Home
Games originally scheduled for that NFL Season. (By way of example, if eight
Regular Season Home Games are scheduled but only seven are played, the reduction
is in proportion to a fraction equal to [1 – 7/8], i.e., equal to 0.125 of the
[***].) Notwithstanding the failure to play the number of Regular Season Home
Games originally scheduled for an NFL Season for any reason, except as provided
below, this License shall remain in full force and effect during the period of
any circumstance preventing the playing of any scheduled Preseason or Regular
Season Home Game, unless the Team determines in good faith that such
circumstance may be long term or permanent, in which case by giving of notice to
Licensee this License shall terminate. Any such abatement of the [***] shall be
computed annually and shall be applied as a credit to the [***] for that NFL
Season, if any, and then as a credit to the [***] payable for the next License
Year, if applicable, or if not applicable, shall be refunded to Licensee. Any
game which is rescheduled and played, without regard to the day, date, time, or
the method or amount of notice of rescheduling given (but in any event notice is
deemed adequate by announcement to the regular local sports press), is
considered played for purposes of this License. The Team shall have no liability
to Licensee under any circumstance on account of (a) any cancellation or other
non-performance of any game or event

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

other than a Home Game, or (b) any other deficiency in the conduct of any game
or event including any Home Game. In the event that the Team shall permanently
cease playing their Home Games at the Stadium for any reason, then the Team may
terminate this License by written notice to Licensee without in any way
incurring any liability to Licensee as a result of such termination, except for
the obligations to return any remaining Security Deposit (subject to the
provisions of Section 15) and to return any License Fee relating to originally
scheduled Home Games not actually played in the Stadium (in accordance with the
formula described above).

Right of Entry by the Team. The Team (including for purposes of this Section,
its employees, agents and contractors, and public officers) shall have access to
the Suite at any time (including during Home Games and other events) to the
extent deemed necessary by the Team (a) for the performance of its obligations
hereunder and for any and all purposes related thereto, (b) to investigate any
suspected violations of the terms and conditions of this License, or
(c) otherwise in connection with its interest in the Suite. Licensee shall not
interfere with the Team’s right of access, including by installation of
additional or changed locks or otherwise. At the instruction of the Team,
Licensee shall immediately cease and desist from any activity the Team deems
dangerous, in violation of the terms and conditions of this License, or
objectionable (e.g., excessive consumption of alcoholic beverages), and failure
to comply with such instruction shall be grounds for ejection from the Stadium.

Disclaimer of Liability; Risk of Loss; Indemnification.

For purposes of this Section:

“Licensee Parties” include Licensee and its invitees, and their respective
shareholders, members, partners, affiliates, directors, officers, employees,
agents, contractors, licensees and invitees.

“Team Parties” include Football Northwest LLC, First & Goal Inc., the Washington
State Public Stadium Authority, the National Football League, other NFL teams,
the Stadium concessionaire, other event sponsors, promoters and participants,
the press, and their respective shareholders, members, partners, affiliates,
directors, officers, employees, agents, contractors, licensees and invitees.

“Indemnified Liabilities” include all liabilities, damages, losses, claims,
demands, costs and expenses, including attorneys’ fees and litigation expenses,
related to any personal injury, property damage, or economic loss, arising out
of or in connection with the use or occupancy of the Suite, Stadium, or Stadium
and Exhibition Center by any of the Licensee Parties, and/or the management of
the Suite, Stadium or the Stadium and Exhibition Center, and/or the presentation
of any game or other event by any of the Team Parties, resulting from any cause
whatsoever, including but not limited to acts or omissions of any of the Team
Parties or of third-parties or of unknown parties (including any related to or
caused by the conduct of, by any participant in, or by others in attendance at,
any Home Game or other game or event held at the Stadium and Exhibition Center),
whether arising prior to, during or subsequent to, the performance of any Home
Game or other game or event, or by violation of the provisions of this License
or of any applicable laws, rules, regulations or order of any governmental
agency having jurisdiction.

Neither the Team nor any of the other Team Parties shall be liable for any
Indemnified Liability to Licensee or any of the other Licensee Parties, and
Licensee, for itself and all other Licensee Parties, hereby assumes all risk
related to Indemnified Liabilities, unless due to gross negligence or willful
misconduct of the Team.

Licensee, for itself and all other Licensee Parties, hereby releases the Team
and all other Team Parties from every Indemnified Liability, and shall defend,
indemnify and hold the Team and all other Team Parties harmless from and against
every Indemnified Liability, unless due to gross negligence or willful
misconduct of the Team.

Licensee shall, at its sole cost and expense, obtain and keep in full force and
effect at all times during the Term of this License, the following described
insurance policies (“Policies”): (i) a Commercial General Liability insurance
policy with an each occurrence limit of at least One Million Dollars
($1,000,000.00), a Fire Damage legal limit of at least Fifty Thousand Dollars
($50,000), and a Medical Expense limit of at least Five



--------------------------------------------------------------------------------

Thousand Dollars ($5,000) written on Insurance Service Office (ISO) Form CG 00
01 (07/98) (or its equivalent), for the performance by Licensee of the indemnity
provisions of this License; and (ii) All Risk Property insurance covering any
personal property, furniture or fixtures brought into or installed in or
changes, alterations or additions made to the Suite by Licensee and any of the
other Licensee Parties. Prior to the Commencement Date, Licensee shall deliver
to the Team a certificate evidencing the issuance of such Policies. Licensee’s
Policies and certificate evidencing such Policies shall (a) name Football
Northwest LLC, First & Goal Inc., the Washington State Public Stadium Authority,
and the NFL as additional insureds, (b) contain a provision by which the insurer
agrees that the policy shall not be canceled except after 30 days written notice
to the Team, (c) be issued by Insurance companies reasonably satisfactory to the
Team which are qualified to do business in the State of Washington, and
(d) provide that the insurers under the Policies waive subrogation. Any
liability insurance carried or to be carried by Licensee shall be primary over
any policy carried by the Team. Policy limits and coverages described in this
Section shall be reviewed every three (3) years by the Team and adjusted, in its
sole discretion, to reflect inflation or deflation, changes in coverage
customarily required for similar risks and other relevant factors. If Licensee
shall fail to obtain or maintain the required Policies, the Team may, at its
option, obtain the Policies on Licensee’s behalf, using reasonable efforts to
obtain such insurance at a reasonably competitive rate, and the cost of such
insurance shall be immediately due and payable upon demand of the Team. The Team
shall obtain property insurance for the Suite, but such insurance will not cover
any personal property, furniture or fixtures brought into or installed in or
changes, alterations or additions made to the Suite by Licensee or any of the
other Licensee Parties. Neither this subsection nor any Policies shall limit
Licensees obligations under this Section.

Security Deposit. [***]

Miscellaneous.

Surrender. Upon the expiration of the Term of this License or upon the earlier
termination of this License, Licensee shall surrender possession of the Suite to
the Team in the condition in which it was originally delivered to Licensee,
except for normal wear and tear, and damage caused by casualty or force beyond
control of Licensee or its invitees.

Assignment by Licensee. Licensee may, upon prior notice to the Team, assign this
License to any “affiliate” of Licensee, or any corporation or other entity which
succeeds to all of the rights and obligations of Licensee as a result of merger,
consolidation or other corporate reorganization. Any such assignment, however,
shall not relieve Licensee of its obligations hereunder and Licensee shall
thereupon remain equally liable with the assignee of this License for all of the
obligations of the “Licensee” hereunder. Except as described in the immediately
preceding two sentences, Licensee shall have no right to assign this License or
sublicense, pledge or otherwise transfer or encumber the Suite or this License,
or any of Licensee’s rights and obligations, hereunder without the prior written
consent of the Team which consent may be withheld in its sole discretion. If
amounts paid by Licensee hereunder are shared by any other person, firm,
corporation or entity, the Team must be provided with notice of the name or
names of persons, firms, corporations or other entities; provided, however, such
notice shall not limit Licensee’s liability hereunder. Any attempted sale,
assignment, sublicense, pledge, transfer or encumbrance in contravention of the
foregoing shall be null and void and of no effect. For purposes hereof, an
“affiliate” of Licensee shall be any person, firm or corporation which, directly
or indirectly, controls, is controlled by, or is under common control with,
Licensee (where “control” means ownership and control of in excess of fifty
percent (50%) of the outstanding equity and voting interests).

Assignment by the Team; Subordination. The Team may mortgage, pledge, assign or
otherwise encumber the Suite, this License and/or the Security Deposit as
security for financing the facilities operated by the Team in the Stadium or for
other purposes of the Team, and that, in such event, this License and the rights
and interests of Licensee hereunder shall be subject and subordinate thereto.

Notices. All notices, demands and other communications between the parties
required or appropriate hereunder shall be in writing and deemed received upon
actual delivery or fax to the address set forth above for the Team and to the
address/fax number set forth in Section 1(a) for Licensee, or to such other
address/fax number as may be designated by either party, from time to time, in
writing.

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Governing Law; Venue. This License governs rights to a suite located in King
County, State of Washington and it shall be governed by, and construed and
enforced in accordance with, the laws of the State of Washington, without regard
to any otherwise applicable principles of conflicts of law. Venue of any
arbitration proceedings or court proceedings if permissible under Section 16(g)
arising out of or relating to this License shall lie exclusively in either
arbitration forums or in the state or federal courts located in Seattle,
Washington.

Captions. The captions and titles of the sections and subsections in this
License are for the convenience of reference only and shall not limit or
otherwise affect any of the terms hereof.

Dispute Resolution. Any dispute or claim that arises out of or relates to this
License shall be submitted to non-binding mediation administered by the American
Arbitration Association (“AAA”) under its then effective Commercial Mediation
Rules, or to another mediator if the parties so agree. Thereafter, any
unresolved dispute or claim arising out of or relating to this License shall be
resolved by final and binding arbitration administered by the AAA, or another
arbitrator if the parties so agree, in accordance with the AAA’s then effective
Commercial Arbitration Rules. Notwithstanding the otherwise exclusive dispute
resolution procedures set forth in this Section 16(g), the Team may, in its sole
discretion, exercise any of its self-help remedies available by law or under
this License, or file suit directly in court to seek injunctive relief against
Licensee or to obtain relief under all applicable forcible entry and detainer
statutes. The arbitrator(s) are directed to issue a final award no more than 90
days after the initial demand for arbitration, but any failure to timely issue a
final award shall neither deprive the arbitrator(s) of jurisdiction nor
invalidate a subsequent award.

Attorneys’ Fees and Costs. The substantially prevailing party in any judicial or
arbitration proceeding arising out of or relating to this License shall be
reimbursed by the other party hereto for all costs, disbursements, expenses and
attorneys’ fees (collectively, the “Costs”). Costs include, without limitation,
all attorneys’ fees incurred in negotiations, mediations, arbitrations, trials,
administrative proceedings, bankruptcy proceedings and any appeals from any such
proceedings, as well as post-judgment collection efforts.

Integration. This License, together with the Exhibits annexed hereto, contains
the entire agreement of the parties with respect to the matters provided for
herein, and shall supersede any written instrument or oral agreement previously
made or entered into by the parties hereto. In particular, this License shall
supersede the terms and conditions of any promotional or marketing materials
shown or provided to Licensee in connection with the Suite.

The following Exhibits are annexed hereto and made a part hereof:

 

  (1) Exhibit A – Diagram of the Stadium showing the approximate location of the
Suite.

 

  (2) Exhibit B – Fixtures, Furnishings and Equipment of the Suite.

Severability. If any term, covenant, or condition of this License or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this License or such other documents,
or the application of such item, covenant, or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant, or condition of this
License or such other documents shall be valid and shall be enforced to the
fullest extent permitted by law.

Successors and Assigns. This License, and all the terms and provisions hereof,
shall inure to the benefit of and be binding upon the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

Modifications in Writing. No amendment or modification to this License shall be
effective unless in writing and signed by the party bound thereby.

Joint and Several Liability. All of the persons or entities constituting
Licensee shall be jointly and severally liable for all of the obligations of
Licensee contained herein.



--------------------------------------------------------------------------------

Time of the Essence. Time shall be of the essence in the performance of the
terms and conditions of this License.

DATED as of the date above first written.

 

TEAM: Football Northwest LLC By:  

 

Name:   Amy K. Sprangers Title:   Director of Suite Sales and Services LICENSEE
(Entity): Jones Soda Co. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit A

DIAGRAM OF PROPOSED LOCATION OF SUITE

[Attached following this page]



--------------------------------------------------------------------------------

Exhibit H

Dispensers and Coolers

 

Location

   Fountain Machines    Existing Single-Door Coolers

131

   [***]    [***]

133

   [***]    [***]

135

   [***]    [***]

137

   [***]    [***]

139

   [***]    [***]      

105

   [***]    [***]

107

   [***]    [***]

109

   [***]    [***]

111

   [***]    [***]

113

   [***]    [***]

116

   [***]    [***]

118

   [***]    [***]

120

   [***]    [***]

122

   [***]    [***]

124

   [***]    [***]

126

   [***]    [***]      

300

   [***]    [***]

303

   [***]    [***]

305

   [***]    [***]

307

   [***]    [***]

309

   [***]    [***]

311

   [***]    [***]

313

   [***]    [***]

314

   [***]    [***]

321

   [***]    [***]

323

   [***]    [***]

324

   [***]    [***]

330

   [***]    [***]

331

   [***]    [***]

333

   [***]    [***]

335

   [***]    [***]

337

   [***]    [***]

339

   [***]    [***]

341

   [***]    [***]

344

   [***]    [***]

EX-HALL

   [***]    [***]       204    [***]    [***] 208    [***]    [***] 210    [***]
   [***] 214    [***]    [***] 230    [***]    [***] 234    [***]    [***] 236
   [***]    [***] 240    [***]    [***]       East Eye Bar    [***]    West Eye
Bar    [***]    FSN Bar    [***]          Press Room    [***]          Portables
   [***]          [***]       FSN Lounge       [***] Suite Pantries       [***]
Warehouse       [***] Vending       [***]

 

--------------------------------------------------------------------------------

*** Certain portions of this exhibit have been omitted and filed separately with
the Commission pursuant to a request for confidential treatment under Rule 24b-2
promulgated under the Securities Exchange Act of 1934, as amended.